Citation Nr: 1724724	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  08-07 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for sciatic peripheral neuropathy of the right lower extremity.  

2. Entitlement to an initial rating in excess of 10 percent for sciatic peripheral neuropathy of the left lower extremity.  

3. Entitlement to an initial rating in excess of 10 percent for femoral peripheral neuropathy of the right lower extremity.  

4. Entitlement to an initial rating in excess of 10 percent for femoral peripheral neuropathy of the left lower extremity.  



REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to May 1979.

This matter comes before the Board of Veterans Appeals (Board) from a September 2014 rating decision of the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for sciatic peripheral neuropathy of the right lower extremity, sciatic peripheral neuropathy of the left lower extremity, femoral peripheral neuropathy of the right lower extremity, and femoral peripheral neuropathy of the left lower extremity, and assigned initial 10 percent ratings for each disability, effective from June 6, 2006.  

In May 2017, the Board granted the Veteran's motion for an earlier docket number for the issues currently on appeal; thus the correct docket number is as set forth above.  See Vargas-Gonzalez v. Principi, 15 Vet. App. 222 (2001).

The Board also notes that there are several other issues currently pending at the RO, including claims for higher ratings and earlier effective dates.  None of those issues are properly before the Board, and will not be considered at this time.


FINDINGS OF FACT

1. The Veteran's sciatic peripheral neuropathy of the right lower extremity has manifested impairment approximating no more than moderate incomplete paralysis of the sciatic nerve.

2. The Veteran's sciatic peripheral neuropathy of the left lower extremity has manifested impairment approximating no more than moderate incomplete paralysis of the sciatic nerve.

3. The Veteran's femoral peripheral neuropathy of the right lower extremity has manifested impairment approximating no more than mild incomplete paralysis of the anterior crural nerve (femoral).

4. The Veteran's femoral peripheral neuropathy of the left lower extremity has manifested impairment approximating no more than mild incomplete paralysis of the anterior crural nerve (femoral).


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 20 percent rating, but no higher, for sciatic peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8520 (2016).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 20 percent rating, but no higher, for sciatic peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8520 (2016).

3. The criteria for an initial rating in excess of 10 percent for femoral peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8526 (2016).

4. The criteria for an initial rating in excess of 10 percent for femoral peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8526 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in July 2006.

VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  The Board finds that the May 2014 VA examination included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  This VA examination report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to notify assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background and Analysis

1. Laws and Regulations

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to compensate entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

2. Discussion

This appeal stems from initial separate 10 percent ratings assigned for sciatic peripheral neuropathy of the right and left lower extremities, under DC 8520, and for femoral peripheral neuropathy of the right and left lower extremities, under DC 8256, all of which are associated with the service-connected diabetes mellitus.

The Veteran contends he should be entitled to initial ratings in excess of 10 percent for his service-connected sciatic peripheral neuropathy of the right and left lower extremities, as well as for his service-connected femoral peripheral neuropathy of the right and left lower extremities.  

The record reflects that initial 10 percent ratings were awarded, under 38 C.F.R. § 4.124a, DC 8520, for sciatic peripheral neuropathy of the right and left lower extremities, and under 38 C.F.R. § 4.124a, DC 8526, for femoral peripheral neuropathy of the right and left lower extremities.  

Under DC 8520, an 80 percent rating is warranted for complete paralysis of the sciatic nerve where the foot dangles and drops, and there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Further under DC 8520, incomplete paralysis of the sciatic nerve warrants a 60 percent rating if it is severe with marked muscular dystrophy, a 40 percent rating if it is moderately severe, a 20 percent rating if it is moderate, or a 10 percent rating if it is mild.  38 C.F.R. § 4.124a, DC 8520.

Under DC 8526, a 40 percent rating is warranted for complete paralysis of the anterior crural nerve (femoral) resulting in paralysis of the quadriceps extensor muscles.  Further, under DC 8526, incomplete paralysis of the anterior crural nerve (femoral) warrants a 30 percent rating if it is severe a 20 percent rating if it is moderate, or a 10 percent rating if it is mild.  38 C.F.R. § 4.124a, DC 8526.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124 (a). 

In considering the evidence of record, and in light of the applicable rating criteria, the Board finds that the competent medical evidence of record supports initial ratings of 20 percent for the Veteran's sciatic peripheral neuropathy of the right and left lower extremities, but that ratings in excess of 10 percent for femoral peripheral neuropathy of the right and left lower extremities is not warranted.  

Review of the record includes VA treatment records showing that in in June 2007, the Veteran reported having numbness in both feet from the socks down that had a gradual onset more than two years ago, but no pain.  It was noted that he had not fallen and had rare swelling.  In June 2010, the Veteran complained of pain in his legs and calves when standing for any length of time, and it was noted that he had some neuropathy and some numbness in his feet at night.  

On the VA examination in May 2014, it was noted that the Veteran had been diagnosed with diabetic peripheral neuropathy in 2006, and that he had diabetes since the mid-1990s.  For both feet, the Veteran described constant burning pain with numbness and tingling, with loss of feeling in both feet and the lateral (outside) aspect of his left leg.  It was noted that he had symptoms attributable to diabetic peripheral neuropathy, including constant pain of the right and left lower extremities, moderate in severity; paresthesias and/or dysesthesias of the right and left lower extremities, moderate in severity; and numbness of the right and left lower extremities, moderate in severity.  Muscle strength in the knees and ankles was normal, and reflexes were noted to be absent in the knees and ankles.  Light touch/monofilament testing revealed normal sensation in the knees, thighs, ankles, and lower leg, but sensation was decreased in the feet and toes.  Position sense testing was absent in the right and left lower extremities, vibration sense testing was absent in the right and left lower extremities, and cold sensation testing was absent in the right lower extremity and decreased in the left lower extremity.  It was noted that the Veteran did not have any muscle atrophy.  It was also noted that the Veteran had trophic changes attributable to diabetic peripheral neuropathy, including loss of hair, brownish discoloration, and shiny skin.  Objective examination revealed that the Veteran had lower extremity diabetic peripheral neuropathy of the sciatic nerve that was assessed as moderate incomplete paralysis in both lower extremities.  Objective examination also revealed that the Veteran had lower extremity diabetic peripheral neuropathy of the femoral nerve (anterior crural) that was assessed as moderate incomplete paralysis in both lower extremities.  The examiner opined that the Veteran's diabetic peripheral neuropathy impacted his ability to work, noting that because of the Veteran's foot numbness, pain, and tingling, both standing and walking are limited.  

VA treatment records showed that in August 2014, the Veteran was seen for a consultation prior to a surgical evaluation of his skin.  At that time, on neurologic examination, he denied numbness, tingling, or weakness.  Musculoskeletal examination revealed that the Veteran's gait was normal, there was no tenderness or effusions noted, and muscle strength and tone were normal.

Resolving any doubt in favor of the Veteran, the Board finds that his sciatic peripheral neuropathy of the lower extremities more nearly approximates moderate impairment of the sciatic nerve.  In that regard, the record reflects that the Veteran's sciatic peripheral neuropathy manifested constant burning pain with numbness and tingling, and loss of feeling in the feet, and objective evidence of paresthesias, absent reflexes in the knees and ankles, decreased sensation in the feet/toes on light touch/monofilament testing, and absent sensation in the feet/toes on position, vibration, and cold sensation testing.  Moreover, the VA examiner assessed the Veteran's lower extremity diabetic peripheral neuropathy of the sciatic nerve as moderate incomplete paralysis in both lower extremities.  Accordingly, a 20 percent disability rating is warranted for sciatic peripheral neuropathy of the right and left lower extremities.  See 38 C.F.R. § 4.124a, DC 8520.  

The Board also notes that on objective examination, however, there were no strength defects or atrophy noted, normal sensation in the ankles/lower legs on light touch/monofilament testing, as well as a finding of moderate incompletely paralysis of the sciatic nerve by the examiner.  Accordingly, the Board concludes that the preponderance of the competent evidence of record does not show of impairment amounting to or approximating moderately severe incomplete paralysis of the sciatic nerve; thus, a rating in excess of 20 percent for sciatic peripheral neuropathy of the right and left lower extremities is therefore not warranted.

With regard to the Veteran's service-connected femoral peripheral neuropathy of the right and left lower extremities, the Board acknowledges that the VA examiner in 2014 assessed his lower extremity diabetic peripheral neuropathy of the femoral nerve as moderate incomplete paralysis in the lower extremities, however, pyramiding, the evaluation of the same disability (or the same manifestation of a disability) under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  In that regard, the Board finds the Veteran's symptoms related to diabetic peripheral neuropathy, including constant burning pain with numbness and tingling, and loss of feeling in the feet, objective evidence of paresthesias, absent reflexes in the knees and ankles, decreased sensation in the feet/toes on light touch/monofilament testing, and absent sensation on position, vibration, and cold sensation testing of the feet/toes, have already been considered in granting a higher rating for the sciatic peripheral neuropathy of the lower extremities, and therefore, providing a higher disability ratings for these symptoms as related to or approximating incomplete paralysis of the femoral nerve would result in compensating the Veteran multiple times for the same symptoms of diabetic peripheral neuropathy.  As such, the Board finds the 10 percent disability ratings already assigned for femoral peripheral neuropathy of the right and left lower extremities appropriately consider all of the Veteran's symptoms related to his femoral peripheral neuropathy of the lower extremities, and to avoid pyramiding, a grant of higher disability ratings under DC 8526 is not warranted.  

In summary, the preponderance of the competent evidence of record reflects that the symptoms related to the Veteran's service-connected femoral peripheral neuropathy of the right and left lower extremities are at most mild, and equivalent to no more than mild incomplete paralysis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims for ratings in excess of 10 percent, for femoral peripheral neuropathy of the lower extremities, must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1).  In this case, however, the record does not show that the Veteran's service-connected sciatic peripheral neuropathy of the lower extremities or the femoral peripheral neuropathy of the lower extremities, are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no extra-schedular referral is required.  Id.; VAOGCPREC 6-96 (Aug. 16, 1996).  If the schedular evaluation does not contemplate the claimant's level of disability or symptomatology, and is found inadequate, VA must then determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).

In reviewing the record, however, the Board concludes that the competent evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for the sciatic and femoral peripheral neuropathy of the lower extremities is inadequate.  The Board notes that the rating criteria (DC 8520, 8526) contemplate the Veteran's diabetic peripheral neuropathy symptoms of the lower extremities and the rating criteria also provide for higher ratings for more severe symptoms.  According, the rating criteria are not inadequate.  As such, the Board concludes that referral for extraschedular consideration is not warranted here.  

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). In this case, however, neither the Veteran nor the record has raised this contention. Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

An initial 20 percent rating, for sciatic peripheral neuropathy of the right lower extremity, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial 20 percent rating, for sciatic peripheral neuropathy of the left lower extremity, is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating in excess of 10 percent for femoral peripheral neuropathy of the right lower extremity is denied.

An initial rating in excess of 10 percent for femoral peripheral neuropathy of the left lower extremity is denied.



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


